Title: To Benjamin Franklin from David Hall, 21 August 1759
From: Hall, David
To: Franklin, Benjamin


Sir:
Philada: Augt. 21. 1759
In case of Miscarriages, I have sent You the third Copy of a Bill of Exchange for £200 Sterling the first Copy of which I sent You by the William and Mary Capt. Nicholson and the Second by the Chippenham, Capt. Spain who had the Misfortune to spring a Leak at sea, which will cause some Delay in her. But I am told she will sail again in ten days at farthest.
I am glad the Affair of the Bill thought to be lost, is Clear’d up and am Sir Your humble Servant:
D. Hall
Copia per Dragon. HamitTo Mr. B. Franklin

